AFFIRMED and Opinion Filed October 25, 2022




                                            S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-21-00421-CR

                        GEORGE RALPH BEACHEM, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                   On Appeal from the 296th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 296-82711-2019

                              MEMORANDUM OPINION
                              Before Justices Smith and Nowell1
                                  Opinion by Justice Smith
        A jury convicted appellant George Ralph Beachem of possessing with intent

to deliver more than four but less than 200 grams of methamphetamine, see TEX.

HEALTH & SAFETY CODE ANN. § 481.112(d), and the trial court sentenced appellant

to twenty-two years’ confinement. In two issues, appellant contends that, during the

punishment phase, (1) the trial court erred in denying his motion to suppress

evidence of two extraneous felony offenses and (2) defense counsel’s failure to




    1
      Justice Leslie Osborne was a member of the original panel but has since resigned. Because they agree
on the judgment, the two remaining justices decided the case. See TEX. R. APP. P. 41.1(b).
object to inadmissible judgments and sentences constituted ineffective assistance of

counsel. For the following reasons, we affirm the trial court’s judgment.

                                    Background

      On December 2, 2018, appellant left a shaving kit in an Uber. He called the

Uber driver and left voice messages describing the kit and where he left it in the car.

The driver located the kit and looked at its contents to determine whether she needed

to return it to appellant right away or could drop it at an Uber center for pickup.

Inside the kit, she saw what she believed were illegal drugs, scales, and various sized

bags. The driver contacted the police, who observed that the kit contained what

appeared to be methamphetamine, a digital scale, and multiple baggies. An officer,

pretending to be the Uber driver, contacted appellant and arranged to meet him.

Police arrested appellant after he arrived for the meeting. A forensic chemist later

determined the kit contained 28.3 grams of methamphetamine, including adulterants

or dilutants.

        Appellant was charged with possessing with intent to deliver more than four

but less than 200 grams of methamphetamine. Following a trial, a jury found him

guilty of the offense.

      Appellant opted for the trial court to determine his punishment. The State

presented evidence of appellant’s criminal history, and appellant presented evidence,

including his own testimony, on punishment and mitigation. At issue in this appeal



                                         –2–
is punishment evidence related to several of appellant’s prior convictions and two

extraneous offenses appellant committed while on bond for the instant offense.

        The State introduced into evidence certified copies of seven judgments and

sentences for prior offenses committed by appellant. Dallas District Attorney’s

Office Investigator Kenny Newton testified for the State and linked those judgments

and sentences to appellant.2 Newton compared personal identifying information,

including appellant’s name, birthdate, social security number, offense dates, and

cause numbers, in the judgments with the same information in a certified copy of

appellant’s Criminal History compiled by the Texas Department of Public Safety,

which was admitted for record purposes only. From those comparisons, Newton

concluded that appellant was the same person previously convicted of the offenses

reflected in the seven judgments.

        Allen Police Officer Kevin Ozols testified for the State regarding two

extraneous offenses that appellant committed while on bond. The night of June 26,

2019, Ozols was patrolling near a Wal-Mart Super Center, which he described as a

“higher . . . criminal activity area with . . . different crimes such as theft.” He

observed a car backed into a space near one of the Wal-Mart parking lot exits. The


    2
      The judgments reflected convictions for the following offenses: (1) burglary of a habitation (January
19, 2001); (2) possession of marijuana under two ounces (March 1, 2001); (3) burglary of a building
(August 6, 2002); (4) failure to identify as a fugitive from justice (August 26, 2002); (5) possession of a
controlled substance, penalty group 1, less than one gram (November 19, 2015); (6) possession of marijuana
under two ounces (December 9, 2016); and (7) failure to identify as a fugitive from justice (December 9,
2016). Newton also testified that appellant was the person convicted of three additional prior offenses by
comparing the fingerprints on certified copies of the judgments for those convictions with fingerprints
Newton took from appellant prior to testifying.
                                                   –3–
car’s engine was running and its headlights were on. A sunshade covered the front

windshield, which was strange to Ozols because it was almost 11:00 p.m. He

approached the driver’s side window, and appellant lowered the window. Ozols

asked what appellant was doing, and appellant said he was waiting on his girlfriend,

who was shopping. Ozols then asked appellant for his name and birthdate, but

appellant “had to pause and think” before identifying himself as Juan Castillo. This

struck Ozols as “fictitious.”

      Ozols asked appellant to step out of the car. As appellant exited, Ozols

observed a glass pipe and a baggie containing a white, crystal-like substance in the

car doorframe. Ozols searched appellant and found marijuana and alprazolam in his

pockets. In appellant’s vehicle, Ozols found more alprazolam, scales, a marijuana

pipe, several small baggies, multiple cell phones, a second methamphetamine pipe,

multiple weapons, and multiple license plates. Ozols ran the car’s VIN, and it

returned as stolen. The white, crystal-like substance found in the doorframe later

tested positive for methamphetamine.

                                Motion to Suppress

      In his first issue, appellant contends the trial court erroneously denied his

motion to suppress evidence related to his June 2019 arrest. He asserts Officer Ozols

lacked reasonable suspicion or probable cause to detain him by asking him to step

out of the car.



                                        –4–
      We review a trial court’s decision on a motion to suppress for an abuse of

discretion. Martinez v. State, 348 S.W.3d 919, 922 (Tex. Crim. App. 2011). In

doing so, we apply a bifurcated standard of review, giving almost total deference to

the trial court’s determination of historic facts and mixed questions of law and fact

that rely upon witness credibility, but reviewing de novo pure questions of law and

mixed questions of law and fact that do not require credibility determinations. Id. at

923. If, as in this case, a trial court does not make explicit findings of fact, we review

the evidence in a light most favorable to the court’s ruling, assuming the court made

implicit findings supported by the record. Castro v. State, 227 S.W.3d 737, 741

(Tex. Crim. App. 2007). We may uphold the trial court’s ruling if it is supported by

the record and correct under any theory of law applicable to the case. State v.

Stevens, 235 S.W.3d 736, 740 (Tex. Crim. App. 2007).

      There are three types of interactions between police officers and citizens: (1)

consensual encounters, (2) investigative detentions, and (3) arrests. State v.

Castleberry, 332 S.W.3d 460, 466 (Tex. Crim. App. 2011). An officer may initiate

a consensual encounter with a person without any objective justification, and the

person is free to terminate the encounter. Id. (an officer is free to stop and question

a person and, without reasonable suspicion, request the person’s identification and

information).

      An officer may conduct an investigative detention if the detention is justified

by reasonable suspicion. Johnson v. State, 622 S.W.3d 378, 384 (Tex. 2021); State

                                          –5–
v. Kerwick, 393 S.W.3d 270, 273–74 (Tex. Crim. App. 2013).               “Reasonable

suspicion to detain a person exists if an officer has specific, articulable facts that,

combined with rational inferences from those facts, would lead him to reasonably

conclude that the person detained is, has been, or soon will be engaged in criminal

activity.” Kerwick, 393 S.W.3d at 274. “The articulable facts need only show ‘that

some activity out of the ordinary has occurred, some suggestion to connect the

detainee to the unusual activity, and some indication that the unusual activity is

related to crime.’” Johnson, 622 S.W.3d at 384 (quoting Derichsweiler v. State, 348

S.W.3d 906, 916 (Tex. Crim. App. 2011)).

      We review de novo “[w]hether the facts known to the officer at the time of

the detention amount to reasonable suspicion.” Kerwick, 393 S.W.3d at 273. An

“officer can draw on his own experience and specialized training.” Johnson, 622

S.W.3d at 385. The test for reasonable suspicion is objective, disregarding the

officer’s subjective intent. Kerwick, 393 S.W.3d at 274. We review the reasonable-

suspicion determination by looking at the totality of the circumstances. Id.

      Here, the trial court heard Ozols’s testimony that the Wal-Mart was a higher

criminal activity area. Appellant was sitting in a car backed into a parking lot space

near a Wal-Mart exit. The car engine and headlights were running and, although it

was almost 11:00 p.m., a sunshade covered the windshield. Because he considered

that abnormal, Ozols approached the car. When he asked appellant for his name,

appellant hesitated and appeared to think for a period before answering “Juan

                                         –6–
Castillo.” This indicated to Ozols that appellant was providing false information.

Ozols then asked appellant to step out of the car for further questioning.

      Appellant made an oral motion to suppress any evidence obtained after

appellant was asked to exit the car, arguing Ozols had no legal basis to detain

appellant. On further questioning, Ozols testified that he asked appellant to exit the

car because it was a safer way to conduct an interview. He did not have reasonable

suspicion that “any specific crime” had been committed. According to Ozols,

appellant was free to leave. The trial court noted that Ozols had “some articulable

reasonable facts,” but found that the contact was a consensual encounter and denied

the motion to suppress.

      Even assuming Ozols detained appellant by asking him to exit the car and the

encounter was not consensual, we conclude, considering the totality of the

circumstances viewed in the light most favorable to the trial court’s ruling, that the

detention was supported by reasonable suspicion. Appellant had backed his car,

with the engine and headlights running, into a parking space near an exit in a retail

area with a high rate of theft. Appellant also covered his windshield, which Ozols

considered abnormal and could have reasonably inferred therefrom that appellant

was attempting to conceal his activity. Ozols also could have reasonably inferred

that appellant was trying to conceal his identity based on appellant’s hesitation when

providing a name, which turned out to be false.



                                         –7–
      Viewed individually, these facts would not justify a detention. See, e.g.,

Holmes v. State, No. 08-16-00150-CR, 2017 WL 5145022, at *3–6 (Tex. App.—El

Paso Oct. 31, 2017, pet. ref’d) (not designated for publication) (explaining that

individual facts (“high crime area, evening hours, location of vehicle, generalized

impressions of evasive answers),” can be factors, but are insufficient on their own,

to support an officer’s reasonable suspicion of crime).        Viewed collectively,

however, they are articulable facts raising a reasonable suspicion that justified

Ozols’s decision to question appellant further. See id.; see also, e.g., Johnson, 622

S.W.3d at 384 (car occupants’ behavior was unusual and secretive, giving rise to

objectively reasonable suspicion that some sort of crime was being committed or

contemplated, when car was parked a distance from other cars at park-and-ride

associated with criminal activity after midnight when people usually did not loiter

in vehicles).

      Appellant asserts that Ozols’s conduct of sitting in a running car in the Wal-

Mart parking lot, even using a sunshade at night, was not “out of the ordinary.”

However, the fact that appellant’s conduct could have been just as consistent with

innocent, or ordinary, conduct does not preclude a reasonable-suspicion finding. See

Johnson, 622 S.W.3d at 384–85.          “[I]t is enough that the totality of the

circumstances, viewed objectively and in the aggregate, suggests the realistic

possibility of a criminal motive, however amorphous, that was about to be acted

upon.” Derichsweiler, 348 S.W.3d at 917.

                                        –8–
      Appellant also maintains that Ozols admitted that he had no reasonable

suspicion to believe appellant “was committing any crime.” Instead, Ozols testified

that he did not have reasonable suspicion that appellant was committing “any

specific crime.” Reasonable suspicion of a specific crime is not necessary to justify

an investigative detention.    Id. at 916–17 (reasonable suspicion requires only

articulable facts that “suggest that something of an apparently criminal nature is

brewing”).

      Ozols articulated specific facts linking appellant to unusual activity and there

was some indication that the activity was criminal in nature. We conclude, based on

the totality of the circumstances, that appellant’s detention was justified by

reasonable suspicion and the trial court did not abuse its discretion in denying

appellant’s motion to suppress. We overrule appellant’s first issue.

                         Ineffective Assistance of Counsel

      In his second issue, appellant contends he received ineffective assistance of

counsel during the punishment phase of trial because trial counsel failed to object to

inadmissible evidence of multiple prior convictions.           Specifically, appellant

complains of counsel’s lack of objection to (1) the State’s failure to connect appellant

to seven prior judgments and sentences through record evidence and (2) six

judgments, which he alleges were invalid under Texas Code of Criminal Procedure

Article 42.01.



                                          –9–
      A criminal defendant has the right to reasonably effective assistance of

counsel. U.S. CONST. amend. VI; TEX. CONST. art. I, § 10; see Lopez v. State, 343

S.W.3d 137, 142 (Tex. Crim. App. 2011). The right to effective assistance of

counsel requires objectively reasonable, but not errorless, representation. Lopez, 343

S.W.3d at 142 (citing Strickland v. Washington, 466 U.S. 668, 686 (1984),

and Robertson v. State, 187 S.W.3d 475, 483 (Tex. Crim. App. 2006)).

      To establish ineffective assistance, an appellant must prove by a

preponderance of the evidence that: (1) counsel’s performance was deficient; and

(2) the deficient performance prejudiced the defense. Strickland, 466 U.S. at

687; Lopez, 343 S.W.3d at 142; see Williams v. State, 301 S.W.3d 675, 687 (Tex.

Crim. App. 2009) (“An appellant’s failure to satisfy one prong of the Strickland test

negates a court’s need to consider the other prong.”). For the first prong, an appellant

must show that “counsel’s performance fell below an objective standard of

reasonableness under the prevailing professional norms.” Lopez, 343 S.W.3d at 142.

For the second prong, an appellant must demonstrate “a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Strickland, 466 U.S. at 694; Lopez, 343 S.W.3d at 142. A reasonable

probability is one sufficient to undermine confidence in the outcome. Lopez, 343

S.W.3d at 142.

      There is a “strong presumption” that counsel’s performance falls “within the

wide range of reasonable professional assistance,” and an appellant must overcome

                                         –10–
the presumption that the challenged action might be considered “sound trial

strategy.” Strickland, 466 U.S. at 689; Lopez, 343 S.W.3d at 142. Trial counsel

“should ordinarily be afforded an opportunity to explain his actions before being

denounced as ineffective.” Menefield v. State, 363 S.W.3d 591, 593 (Tex. Crim.

App. 2012) (quoting Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App.

2005)). When trial counsel is not provided an opportunity to explain his actions, we

will not find counsel’s performance deficient unless the challenged conduct was “so

outrageous that no competent attorney would have engaged in it.” Id.

      Appellant first asserts that trial counsel should have objected to seven prior

judgments because the State attempted to link appellant to the judgments with

Newton’s testimony that personal identifying information in the judgments matched

the same information in appellant’s Criminal History. Because the trial court

admitted the Criminal History for record purposes only, appellant asserts Newton

was “essentially referenc[ing] to nothing.”

      If a defendant does not object to the admission of challenged evidence at trial,

the defendant cannot prevail on a claim of ineffective assistance without showing it

would be error to overrule the objection. Prine v. State, 537 S.W.3d 113, 117–18

(Tex. Crim. App. 2017).      And, even if the defendant shows the evidence is

objectionable, “without some explanation as to why counsel acted as he did, we

presume that his actions were the product of an overall strategic design.” Tong v.

State, 25 S.W.3d 707, 714 (Tex. Crim. App. 2000).

                                        –11–
      Appellant asserts, and we agree, that exhibits admitted for record purposes

only are not evidence to be considered by the factfinder. Alridge v. State, 732

S.W.2d 395, 398 (Tex. App.—Dallas 1987, pet. ref’d) and Jones v. State, No. 05-

03-01372-CR, 2004 WL 1718659, at *4 (Tex. App.—Dallas Aug. 2, 2004, pet.

stricken) (not designated for publication). In this case, however, the State did not

admit the Criminal History to prove appellant’s prior convictions. Instead, the State

introduced certified copies of the judgments for those convictions along with

Newton’s testimony comparing identifying factors in the judgments with those in

appellant’s Criminal History and concluding that appellant was the person convicted

of the offenses reflected in the judgments.

      Had trial counsel objected at the time, the State likely would have requested

that the Criminal History, which is a certified public document from the Texas

Department of Public Safety, be admitted for all purposes. See TEX. R. EVID. 902;

see Flowers v. State, 220 S.W.3d 919, 921–23, 925 (Tex. Crim. App. 2007) (copy of

computer printout setting forth defendant’s criminal history certified as correct by

applicable county or district clerk was admissible as self-authenticating under Rule

902 and sufficient, along with certified copy of defendant’s driver license record, to

prove defendant was person convicted of prior DWI when the personal descriptors

on the two documents matched); Montiel v. State, No. 03-19-00405-CR, 2021 WL

2021142, at *10 (Tex. App.—Austin May 21, 2021, no pet.) (mem. op., not

designated for publication). Because the criminal history was admissible, we

                                        –12–
conclude that appellant has not shown, as required, that the trial court would have

erred in overruling an objection to the judgments and sentences had trial counsel

posed one.

        Nor does the record contain any explanation as to why counsel did not object.3

Because trial counsel had no opportunity to explain his actions, we must presume

his decision was sound trial strategy. Tong, 25 S.W.3d at 714. Indeed, trial counsel

may very well have decided not to object in order to keep additional information in

the Criminal History out of evidence. Under these circumstances, we certainly

cannot conclude that counsel’s failure to object was so outrageous that no competent

attorney would have done the same.

        Appellant next complains of trial counsel’s failure to object to six of the

judgments offered and admitted into evidence because they did not strictly comply

with article 42.01 of the Texas Code of Criminal Procedure and, therefore, were

invalid. Article 42.01 defines a judgment and lists certain information that a

judgment must reflect.4 TEX. CODE CRIM. PROC. ANN. art. 42.01, §1. But a judgment

strictly complying with article 42.01 is not required to prove the existence of a

conviction. See Flowers, 220 S.W.3d at 921–24 (no specific document or method



    3
      Although appellant timely filed a motion for new trial on punishment and amended that motion once,
the motion and amended motion are based on different grounds than those asserted on appeal, and appellant
did not move forward with the motion and amended motion.
    4
      Here, appellant asserts five of the judgments lack the names of counsel for the State and/or defense
and the degree of the offense and the sixth judgment lacks the date and degree of the offense. See CODE
CRIM. PROC. art. 42.01, § 1(2) and (14).
                                                 –13–
of proof is required to prove a defendant’s prior convictions). Further, failure to

satisfy article 42.01’s requirements renders a conviction voidable, but not void.

See Jones v. State, 795 S.W.2d 199, 202 (Tex. Crim. App. 1990) (omitted recitation

that “defendant is adjudged guilty” did not render judgment incomplete or invalid).

Because the omissions in the judgments did not render them invalid, we cannot

conclude that trial counsel was deficient for failing to object to them. See Gaston v.

State, 63 S.W.3d 893, 898–99 (Tex. App.—Dallas 2001, no pet.). And, again,

without any explanation from counsel regarding the lack of an objection, appellant

cannot rebut the strong presumption that counsel’s decision not to object fell within

the wide range of reasonable professional assistance.

      Having considered the totality of trial court’s representation and the

circumstances of this case, we conclude that appellant has not satisfied his burden to

prove counsel’s performance fell below an objective standard of reasonableness

under the prevailing norms. Strickland, 466 U.S. at 687–88; Lopez, 343 S.W.3d at

142. Accordingly, we overrule his second issue.

      We affirm the trial court’s judgment.



                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE

210421f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)

                                        –14–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

GEORGE RALPH BEACHEM,                         On Appeal from the 296th Judicial
Appellant                                     District Court, Collin County, Texas
                                              Trial Court Cause No. 296-82711-
No. 05-21-00421-CR          V.                2019.
                                              Opinion delivered by Justice Smith.
THE STATE OF TEXAS, Appellee                  Justice Nowell participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 25th day of October, 2022.




                                       –15–